DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed March 21, 2022 (hereafter the “3/21 Reply”) has been entered along with new Claims 13-14.  
Claims 1-14 are pending, with Claims 1-7 and 11-12 withdrawn from consideration as directed to non-elected inventions.  

Claim Interpretation
Amended Claim 8 is interpreted as comprising four (4) steps as follows:  
a first step of “conducting a polymerase chain reaction [ ] using the particular genomic DNA as a template, to obtain DNA fragments” (underlining added) in lines 3-19; 
a second step of “performing a DNA sequencing assay on the obtained DNA fragments” (underlining added) in lines 20-21; 
a third step of “synthesizing a DNA probe molecule capable of hybridizing to a DNA fragment of the obtained DNA fragments” (underlining added)in lines 22-23; and
a fourth step of “hybridizing the DNA probe molecule with a DNA fragment derived from a genomic DNA to be analyzed” (underlining added) in lines 25-26, where the underlined “genomic DNA to be analyzed” may be the same as, or may be different from, the “particular genomic DNA” of the first step of “conducting” above.  

As previously noted, the first step of Claim 8 above, recites “conducting a [PCR] in a reaction solution containing a particular genomic DNA and a random primer having 9-30 bases” (emphasis added) where the emphasized portion would be understood by a skilled artisan to mean --a random primer having at least 9 [[9-30]] nucleotides--.  This is the necessary conclusion because “a [single] random primer” molecule is known to not have a length that varies from 9 to 30 nucleotides, and because the phrase “having 9-30 bases” is open language that provides no upper limit on the length of the primer.  
This understanding leads to the broadest reasonable interpretation, in light of the disclosure, of the step as directed to a PCR in a reaction solution using one of a plurality of random primers, the plurality being random primers that are each of a length at least 9 nucleotides.  

Claim 8 includes multiple instances of “the concentration of the random primer is” (see lines 6-7, 8-9, 12-13, 14-15, 16-17 and 18-19), where “concentration of the random primer” is interpreted as in reference to the “reaction solution” in line 3 of Claim 8.

Claim 8 includes two formulas; the first is y > 3E + 08x-6.974 (see line 9), which is understood as y is greater than (3 times 108 times x-6.974) based on standard convention.  The second formula is y <  8E + 08x-5.533 (see line 15), which is understood as y is less than (8 times 108 times x-5.533) based on standard convention.  In each formula, “y” has the units of M.  

Amended Claim 10 recites “the DNA fragment of the obtained DNA fragments derived from the particular genomic DNA is a DNA marker”, which is interpreted as referring to line 23 of Claim 8 and the recitation of “a DNA fragment of the obtained DNA fragments” therein (i.e. the third step above).  As such, Claim 10 is interpreted as meaning --the DNA fragment (of the obtained DNA fragments derived from the particular genomic DNA) is a DNA marker--.  
Additionally, lines 3-4 of Claim 10 is interpreted as requiring an additional step beyond the four steps of Claim 8 as explained above.  That additional step comprises ”the presence or absence of the DNA marker is detected with the use of the DNA probe”.  
In the interest of clarity, Claim 10 is interpreted as meaning the following:
--The method for analyzing genomic DNA according to claim 8, wherein the DNA fragment of the obtained DNA fragments (derived from the particular genomic DNA) is a DNA marker[[,]]; and further comprising a step wherein the presence or absence of the DNA marker is detected--.

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  
But see new indefiniteness rejection that includes Claims 8-10 below. 
In light of claim amendments, the previous separate rejections of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the phrases “the random primer is 9 to 10 bases in length” (see line 6), “the random primer is 10 to 14 bases in length” (see line 8), “the random primer is 14 to 18 bases in length” (see line 12), “the random primer is 18 to 28 bases in length” (see line 14), and “the random primer is 28 to 29 bases in length” (see line 16).    
As a result, when a random primer is 10, 14, 18 or 28 bases in length, Claim 8 presents two different ranges of random primer concentrations for use in the claimed method.  
For the length of 10, the concentration is either 40-60 M based on line 7 of the claim, or from 31.85 to 100 M based on lines 8-9.  
For the length of 14, the concentration is either 3.05 to 100 M based on line 9 of the claim, or 4-100 M based on line 13.  
For the length of 18, the concentration is either 4-100 M based on line 13 of the claim, or 4 to 90.71 M based on lines 14-15.  
And for the length of 28, the concentration is either 4 to 7.87 M based on lines 14-15 of the claim, or 6-10 M based on line 17.    
Therefore, it is ambiguous as to which range of concentrations is to be used for a random primer that is 10, 14, 18 or 28 bases in length.  
These ambiguities render Claim 8, as well as dependent Claims 9-10 and 13-14 indefinite.  

Claim Rejections - 35 USC § 101 – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 8-10 under 35 U.S.C. § 101 has been withdrawn.  
See new rejection of Claim 10 below.  

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Dependent Claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  In Claim 10, the step where “the presence or absence of the DNA marker is detected with the use of the DNA probe” (see lines 3-4) is where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act ‘to detect’ (e.g. by directly or indirectly observing annealed or hybridized probes).  
The step where “the presence or absence of the DNA marker is detected” in Claim 10 is presented at a high level of generality that does not exclude performance by a human mind.  This is demonstrated by the lack of requirement for use of a device (e.g. computer) to perform the act of ‘detecting presence or absence’, and by the breadth of that step, which broadly encompasses observing by eye (and so by a human mind) the presence, or absence, of a signal from “the DNA probe” as indicative of “the DNA marker” as a non-limiting example.  
The judicial exception identified above is not integrated into a practical application because the prior steps of Claim 8 are i) insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) of dependent Claim 10 to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  
Regarding i), Claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in Claim 8 are only directed to acts that end with “hybridizing the DNA probe molecule with a DNA fragment” [i.e. “DNA marker” of Claim 10] so that “the presence or absence of the DNA marker is detected” with that hybridized DNA probe.  
And regarding ii), the prior steps in Claim 8 are the routine methodology of using random primers in I-PEP-PCR, DNA sequencing, preparing probes, and hybridizing probes to target sequences as taught by Dietmaier et al. and Couronne as described in the prior art rejections below.      
Accordingly, Claim 10 is directed to patent ineligible subject matter.
Response to Applicant Arguments
Applicant’s arguments in the 3/21 Reply (see pgs 7-12) regarding the above rejection have been fully considered with the totality of the record and to the extent they apply to the above rejection.  The arguments are not persuasive. 
Applicant argues (on pgs 8-12) that the rejection of Claim 8, as well as the basis of the previous rejection on hybridization to sequences as present and/or found in their natural state, are in error.  These arguments are rendered moot in light of amendment to Claim 8 to no longer include a step of “detecting hybridization”.  
Similarly, the arguments with respect to new Claims 13-14 are moot because they have not been rejected under 35 USC 101.  
Last, Applicant presented no arguments regarding dependent Claim 10 as previously rejected.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dietmaier et al. (“Multiple Mutation Analyses in Single Tumor Cells with Improved Whole Genome Amplification” Amer. J. Pathol., Vol. 154, No. 1, January 1999, pp. 83-95).  
This rejection has not been previously presented.
Regarding Claim 8, Dietmaier et al. teach whole genome amplification with an improved PEP (I-PEP) PCR method in single tumor cells (see e.g. title and abstract), where “whole genome amplification” corresponds to “conducting a polymerase chain reaction in a reaction solution containing a particular genomic DNA” in lines 3-4 of Claim 8.  “PEP” refers to “primer-extension-preamplification” (see pg 84, left col., 1st full ¶).  
More specifically, Dietmaier et al. teach I-PEP-PCR as “set up by adding 50 I-PEP mix (final concentration 0.05 mg/ml gelatine, 16 mol/L totally degenerated 15-nucleotide-long primer, 0.1 mol/L dNTP, 3.6U Expand High Fidelity polymerase, 2.5 mol/L MgCl2, in 1x PCR buffer No.3) to 10 l lysed cells” (underlining added; see pg 85, left and right cols., bridging ¶).   The above provides a total reaction volume of 60 l, with a final concentration of 13.33 mol/L of the 15-nucleotide-long (totally degenerate) primers, which corresponds to a random primer of 15 nucleotides at a concentration from “4 to 100 M” in lines 12-13 of Claim 8. 
Dietmaier et al. further teach preamplification of genomic DNA from lysed tumor cells with the I-PEP protocol followed by “subsequent amplification of exon 7 and 8 of the p53 gene”, purification “by polyethylenglycol precipitation”, and cycle sequencing in both directions using the E7 and E8 first-round primers in a PTC200 MJR thermocycler [ ] and an Applied Biosystem 373 sequencer” (see pp 85-86, bridging ¶), which corresponds to “performing a DNA sequencing assay on the obtained DNA fragments” in lines 20-21 of Claim 8.  It is noted that lines 20-21 do not require sequencing of all of the obtained DNA fragments.  
Dietmaier et al. also teach single-round multicycle PCR after I-PEP “using 2-l or 5-l aliquots of the preamplified DNA in a final volume of 20 l or 30 l, respectively, [.]  Primer sequences are given in Table 1” (underlining added; see pg 85, right col., middle).  The primers in Table 1 include oligonucleotides capable of hybridizing to D2S123, D17S250, TP53ALS, and TP53PCR “microsatellite markers” as well as CyclinD1 and -globin gene sequences as markers (see pgs 86-87, bridging ¶) in the preamplified DNA, where each of those DNA sequences is “a DNA marker” of Claim 10.  
Preparation of Table 1 primers for use in the single-round multicycle PCR corresponds to “synthesizing a DNA probe molecule” in lines 22-23 of Claim 8 because each primer is a “DNA probe capable of hybridizing to” Dietmaier et al.’s preamplified DNA.  This is consistent with the definition of “DNA probe” as referring “to a DNA fragment that has a nucleotide sequence complementary to the target DNA fragment and is able to hybridize to such DNA fragment” (see pg 26, ¶0048 of the instant specification).  
Dietmaier et al.’s use of those primers in the single-round multicycle PCR corresponds to “hybridizing the DNA probe molecule with a DNA fragment derived from a genomic DNA to be analyzed” in lines 25-26 of Claim 8 because each primer necessarily hybridizes to Dietmaier et al.’s preamplified DNA to permit their extension in the single-round multicycle PCR, and Dietmaier et al.’s preamplified DNA is the genomic DNA to be analyzed (see Claim Interpretation section above and explanation that “a genomic DNA to be analyzed” may be the same as the “particular genomic DNA” in lines 3-4 of Claim 8).  And so Dietmaier et al.’s single-round multicycle PCR also corresponds to “step of conducting a polymerase chain reaction with the use of the genomic DNA to be analyzed” in Claim 9.  
Dietmaier et al. further teach detection of amplification efficiencies using I-PEP-PCR with DNA sequences of D2S123, D17S250, TP53ALS, TP53PCR, CyclinD1 and -globin as markers (see e.g. pgs 86-87, bridging ¶, and Table 2), which corresponds to “the presence or absence gene sequences of the DNA marker is detected with the use of the DNA probe” in lines 3-4 of Claim 10 because each primer used in I-PEP-PCR is a “DNA probe” as explained above.  
In light of the foregoing, Dietmaier et al. anticipate Claims 8-10.  
In the interest of clarity of the record, Dietmaier et al.’s improved PEP (I-PEP) PCR method  is a variant of PEP (primer-extension-preamplification) of Zhang et al. (see pg 84, left col., 1st full ¶, and citation 13 in Dietmaier et al.), where Zhang et al. (“Whole Genome Amplification from a Single Cell: Implications for Genetic Analysis” Proceedings of the National Academy of Sciences of the United States of America , Jul. 1, 1992, Vol. 89, No. 13 (Jul. 1, 1992), pp. 5847-5851) was cited in the IDS filed 5/19/2020.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments, the previous rejection of Claims 8-10 under 35 U.S.C. 103 as being unpatentable over Gunderson et al. (US 2004/0259100 A1; published 12-23/2004; cited in IDS filed 1/22/2021) has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Couronne (US 2014/0011694 A1; published Jan. 9, 2014) in view of Dietmaier et al. as cited above.
This rejection has not been previously presented.  
As an initial matter, both documents relate to the use of I-PEP-PCR as a common field of endeavor.  Additionally, both document relate to analysis of genomic sequences in tumors and cancer as a common field of endeavor (see e.g., titles of both documents).  
Couronne teaches methods and arrays for detecting structural alterations of genomic sequences as markers for, and correlated with, “an increased risk of or the presence or development of certain tumors and cancers” and “detecting the presence of somatic chromosomal sequence rearrangements in a sample allows for diagnosis, prognosis, monitoring and/or regression, progression or worsening of a tumor or cancer” (see pg 1, ¶0006).  They further teach “mutations” and loss of heterozygosities (LOH) as examples of genomic alterations (see pg 1, ¶¶0003-0004).  
Couronne’s teachings include “a method includes analyzing genomic nucleic acid for the presence or absence of a somatic chromosomal sequence rearrangement predictive of the presence of tumor or cancer or an increased risk of tumor or cancer” (see pg 1, ¶0007).  Couronne further teaches “[a]nalytes according to the invention therefore include nucleic acid sequences. [ ] Exemplary nucleic acids include but are not limited to: genomic nucleic acid, [ ] e.g., synthetic or amplified nucleic acid” (see pgs 13-14, ¶0090).  Additionally, he teaches that “the genomic nucleic acid is amplified by [ ] improved PEP (I-PEP)” (see pgs 17-18, ¶0125, and pg 19, ¶0138), where I-PEP is that of Dietmaier et al. as cited above.  The amplification of genomic nucleic acid sequences with I-PEP corresponds to lines 3-19 of Claim 8.  
Couronne does not teach the specific primer concentrations in Claim 8.  But Couronne does teach that “genomic sequence rearrangements can be detected, measured or analyzed by nucleic acid (genomic) sequencing” (see pg 11, ¶0073), which corresponds to lines 20-21 of Claim 8 (see also ¶¶0074-0086 on pgs 11-13 regarding sequencing).  
Couronne also teaches that “[i]n addition to sequencing methods, rearranged or non-rearranged somatic chromosomal [i.e. genomic] sequences can be detected, analyzed or measured by nucleic acid probes (e.g., sequence-specific oligonucleotides) or other analytes that specially bind to the rearranged or non-rearranged somatic chromosomal sequences, or sequences (e.g., primers) that bind to sequences that flank the rearranged or non-rearranged somatic chromosomal sequence” (underlining added; see pg 13, ¶0087).  Couronne further teaches “an array includes two or more probes, wherein each probe hybridizes to all or a portion of a genomic or gene coding sequence in Tables 1 or 2, and wherein each probe is affixed to or contained in a support or substrate” (underlining added; see pg 24, ¶0186).  Couronne’s probes corresponds to the DNA probe molecule in lines 22-23 of Claim 8 and the hybridization of a probe to genomic sequences corresponds to in lines 25-26 of Claim 8.  
Additionally regarding analytes (including genomic nucleic acids as described above), Couronne teaches that “[a]n analyte can be labeled or tagged in order to be detectable” (see pgs 16-17 , ¶0115), which corresponds to Claim 13.  And regarding Claim 14, Couronne teaches a detectable label may be “a fluorescent material or dye” (see pg 17, ¶0117), or “a metal oxide” (e.g. pigment; see pg 17, ¶0116 and 0118), or a “radioisotope” (see pg 17, ¶¶0115-0116).   
As noted above, Couronne does not teach the specific primer concentrations in Claim 8.  And while he teaches “structural alterations of genomic synteny block sequences are markers for and can be correlated with an increased risk of or the presence or development of certain tumors and cancers” (underlining added; see pg 1, ¶0006), he does not teach a specific marker detectable in amplified genomic nucleic acids with a probe.  Furthermore, Couronne does teach that “[n]evertheless, one skilled in the art, without departing from the spirit and scope of the invention, can make various changes and modifications of the invention to adapt it to various usages and conditions” (see pg 25, ¶0199). 
The teachings of Dietmaier et al. have been described above.  Their teachings regarding I-PEP-PCR conditions with a total reaction volume of 60 l and a final concentration of 13.33 mol/L of 15-nucleotide-long (totally degenerate) primers, which corresponds to a random primer of 15 nucleotides at a concentration from “4 to 100 M” in lines 12-13 of Claim 8 are re-emphasized.  
Additionally, their teachings of using I-PEP-PCR with DNA sequences of D2S123, D17S250, TP53ALS, TP53PCR, CyclinD1 and -globin as markers, and corresponding to Claim 10, as described above are also re-emphasized.  
Dietmaier et al. further teach use of their methods for analysis of “losses of heterozygosity and mutational analysis”, including “reliable p53 LOH [loss of heterozygosity] (TP53ALS) detection” (underlining added; see e.g. abstract, last sentence; pg 88, left col., to pg 89, right col.; Fig. 2; and pg 93, left col., 1st full ¶).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the array based method of analyzing genomic nucleic acids of Couronne to prepare an array comprising at least one probe (for detectingTP53ALS) for hybridization to genomic nucleic acids that are (A) amplified by I-PEP-PCR as taught by both Couronne and Dietmaier et al. (with 15-nucleotide long random primers at a final concentration of 13.33 mol/L as taught by Dietmaier et al.), and (B) detectably labeled as taught by Couronne with the reasonable expectation of successfully detecting p53 LOH in tumor and cancer cells without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled artisan’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (concentration and length of a random primer; and probe sequence) for another to obtain predictable results.  
Response to Applicant Arguments
Applicant’s arguments in the 3/21 Reply (see pgs 12-13) have been fully considered with the totality of the record and to the extent they apply to the above rejection under 35 USC 103.
Applicant argues that Gunderson et al. “neither discloses or even remotely suggests the presently claimed subject matter; and that persons of ordinary skill in the art would not have been prompted to use Gunderson’s PCR conditions” as asserted in the previous rejection.  
The arguments are moot in light of the withdrawal of the previous rejection and the non-reliance on Gunderson et al. in the above rejection.  

Double Patenting – Withdrawn and New
In light of amendments to the claims, the previous rejection of Claims 8-10 on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/313,706 (hereafter the ‘706 reference application) in light of Gunderson et al. has been withdrawn. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/313,706 (hereafter the ‘706 reference application) as amended December 17, 2021 in light of Dietmaier et al. (as cited above).  
This provisional rejection has not been previously presented.
As explained above, amended Claim 8 is interpreted as comprising four (4) steps, wherein the first two steps correspond to the steps in copending Claim 6 as shown in the following table:  


Step
Instant Claim 8
Copending claim 6
1
conducting a polymerase chain reaction in a reaction solution containing a particular genomic DNA and 


a random primer having 9-30 bases, using the particular genomic DNA as a template, 

to obtain DNA fragments, wherein 


[the claim elements of random primer lengths and concentration are encompass those in copending claim 6]

producing a DNA library by a method comprising conducting a nucleic acid amplification reaction in a reaction solution containing genomic DNA and 

a random primer consisting of 9 to 30 nucleotides, using the genomic DNA as a template, 

to obtain DNA fragments by the nucleic acid amplification reaction, wherein
[the claim elements of random primer lengths and concentration are encompassed by those in instant Claim 8]

2
performing a DNA sequencing assay on the obtained DNA fragments;
determining the nucleotide sequences of DNA fragments contained in the DNA library by DNA sequencing; and

3 and 4
synthesizing a DNA probe molecule capable of hybridizing to a DNA fragment of the obtained DNA fragments; and
hybridizing the DNA probe molecule with a DNA fragment derived from a genomic DNA to be analyzed [not in copending claim 6]
confirming the presence or absence of particular DNA fragments in the DNA library based on the determined  nucleotide sequences 
[not in instant Claim 8]


As evident from the above table, copending claim 6 does not teach use of PCR as the amplification reaction in their first step, and copending claim 6 does not teach steps 3 and 4 of instant Claim 8.  
The teachings of Dietmaier et al. have been described above.  Their teachings of using I-PEP-PCR, in anticipating instant Claims 8-10, are re-emphasized.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of copending claim 6 to include the features of instant Claims 8-10 not found in copending claim 6 as taught by Dietmaier et al. with the reasonable expectation of successfully expanding the usefulness of copending claim 6 to be that of the methods of Dietmaier et al. that anticipate instant Claims 8-10 without surprising or unexpected results.  
Thus instant Claims 8-10 are not patentably distinct from copending Claim 6 in light of Dietmaier et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
As previously noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Santi (US 2003/0113715 A1) teaches a method for obtaining "perfect probes" by sequencing small fragments of a random genomic DNA library and identifying fragments for use as probes (see e.g. abstract and ¶0010).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl







/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635